 

Exhibit 10.4

 

 

 

March 28, 2019

 

John A. Latham, Ph.D.

 

 

 

Re:Transition and Consulting Agreement

 

Dear John:

This letter sets forth the terms of the transition and consulting agreement (the
“Agreement”) which Alder BioPharmaceuticals, Inc. (the “Company”) is offering to
you to aid in your employment transition.

1.Transition.  As part of this Agreement, your employment will continue until
April 5, 2019 (the “Separation Date”), unless your employment ends earlier
pursuant to this provision.  From the date of this Agreement through the
Separation Date (the “Transition Period”), you must continue to abide by all
Company policies and procedures and any agreements between you and the Company,
you will continue to be employed in your role of “Chief Scientific Officer,” and
you will perform duties as requested by Bob Azelby.  During the Transition
Period, you will be paid your current base salary and you will continue to be
eligible to participate in the Company’s employee benefit plans pursuant to the
terms of those plans.  As part of this Agreement, the Company agrees that it
will not terminate your employment other than for Cause (as defined in the
Severance Plan, as defined below).  (If your employment ends earlier than April
5, 2019 pursuant to this provision, the actual last day of your employment shall
become the “Separation Date” for purposes of this Agreement.  If you do not
accept this offer or such last day occurs prior to your acceptance, then your
last day of employment will be the date that is the earlier of April 5, 2019 or
twenty-one (21) days after the date of this Agreement.).  By executing this
Agreement, you hereby acknowledge that you have resigned from every position you
hold with the Company and its affiliated entities, effective as of the
Separation Date, and you hereby agree to execute any necessary documentation to
memorialize such resignation as the Company may request from time to time.

2.Accrued Salary and Vacation.  Shortly after your last day of employment with
the Company, the Company will pay you all accrued salary and all accrued and
unused vacation time earned through the last day of your employment, subject to
standard payroll deductions and withholdings.  You will receive these payments
regardless of whether or not you sign this Agreement.

3.Severance Benefits.  As part of this Agreement, the Company will deem your
employment separation to be a Non-Change in Control Termination under the terms
of that certain Alder BioPharmaceuticals, Inc. Executive Severance Benefit Plan,
as amended and restated

 

 

 

--------------------------------------------------------------------------------

John A. Latham, Ph.D.

March 28, 2019

 

effective December 15, 2016, a copy of which is attached hereto as Exhibit A
(the “Severance Plan”). Accordingly, in full satisfaction and in excess of, and
subject to Section 3 (“Eligibility for Benefits”) of, the Severance Plan, if you
(i) timely return this fully signed Agreement to the Company and allow it to
become effective; (ii) comply fully with your obligations hereunder; and (iii)
sign the Separation Date Release attached hereto as Exhibit B on or within
twenty-one (21) days after the Separation Date and allow that release to become
effective, then the Company will provide you with the following as your sole
severance benefits (the “Severance Benefits”):

(a)Severance Pay.  The Company will pay you the Non-Change in Control Cash
Severance for a Participant who is not the Chief Executive Officer (“CEO”) of
the Company, as set forth in Section 4(a)(ii) of the Severance Plan in the total
amount of $686,492.28, which is equivalent to twelve (12) months of your current
monthly base salary and your annual target bonus, payable as follows: $57,207.69
per month, less appropriate withholdings, beginning with the first payment on
June 4, 2019 (provided this Agreement has become effective by such time), and
thereafter on the last business day of each month, from June 28, 2019 with the
last payment due on March 31, 2020.

(b)Health Insurance.  To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits at your own expense after the last day of your
employment.  Later, you may be able to convert to an individual policy through
the provider of the Company’s health insurance, if you wish.  You will be
provided with a separate notice describing your rights and obligations under
COBRA laws on or after the last day of your employment.  As an additional
Severance Benefit, provided that you timely elect continued coverage under
COBRA, the Company will provide you with the COBRA severance benefits for a
Participant who is not the CEO of the Company, as set forth in Section 4(b) of
the Severance Plan.

4.Consulting Agreement.  In exchange for your (i) entering into this Agreement
and allowing it to become effective, (ii) complying with it, and (iii) signing
the Separation Date Release and allowing it to become effective, then as an
additional benefit, the Company agrees to retain you as a consultant under the
terms specified below.  

(a)Consulting Period.  The consulting relationship will be deemed to commence on
the day after the Separation Date and will continue for a period of twelve (12)
months, unless terminated earlier pursuant to Paragraph 4(h) below or extended
by agreement of you and the Company (the “Consulting Period”).  Any agreement to
extend the Consulting Period after the initial period must be set forth in
writing signed by you and a duly authorized member of the Board of Directors of
the Company.

(b)Consulting Services.  You agree to provide consulting services to the Company
in any area of your expertise, including but not limited to, providing
transition briefing information regarding projects you have worked on for the
Company and providing strategic advice (the “Consulting Services”).  During the
Consulting Period, you will report directly to the CEO.  You agree to exercise
the highest degree of professionalism and utilize your expertise and creative
talents in performing these services.  You agree to make yourself available to
perform such Consulting Services throughout the Consulting Period, on an
as-needed basis, up to a

2

 

 

 

--------------------------------------------------------------------------------

John A. Latham, Ph.D.

March 28, 2019

 

maximum of twenty (20) hours per month.  You will not be required to report to
the Company’s offices during the Consulting Period, except as specifically
requested by the Company.  When providing such services, you shall abide by the
Company’s policies and procedures.  

(c)Independent Contractor Relationship.  Your relationship with the Company
during the Consulting Period will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date.  Other than the Severance Benefits, you will not be entitled to
any of the benefits which the Company may make available to its employees,
including but not limited to, group health or life insurance, profit-sharing or
retirement benefits, and you acknowledge and agree that your relationship with
the Company during the Consulting Period will not be subject to the Fair Labor
Standards Act or other laws or regulations governing employment relationships.

(d)Consulting Compensation.  Vesting of your outstanding stock options,
restricted stock units and any other equity awards, if any (the “Equity”), will
continue during the Consulting Period.  Your Equity, including the terms and
conditions of the Equity and your rights and obligations with respect to the
Equity, will continue to be governed by the terms of your stock option grant
notices, restricted stock unit grant notices and applicable plan documents
pursuant to which you acquired the Equity. You understand and agree that the tax
treatment of certain of your stock options may change depending upon when you
exercise them and that the Company makes no representation as to the tax
treatment that will be afforded to any of your options. In addition, during the
Consulting Period and provided that you remain in compliance with this
Agreement, you will receive as consulting fees $500 per hour for each hour of
Consulting Services you are approved to perform and actually perform for the
Company (the “Consulting Fees”).  Because you will be providing the Consulting
Services as an independent contractor, the Company will not withhold any amount
for taxes, social security or other payroll deductions from the Consulting
Fees.  The Company will report the Consulting Fees on an IRS Form 1099.  You
acknowledge that you will be entirely responsible for payment of any taxes that
may be due on the Consulting Fees, and you hereby indemnify, defend and save
harmless the Company, and its officers and directors in their individual
capacities, from any liability for any taxes, penalties or interest that may be
assessed by any taxing authority with respect to the Consulting Fees.  The
Consulting Fees will be paid within thirty (30) business days of receipt by
Company of each of your invoice(s) for Consulting Services.   

(e)Limitations on Authority.  You will have no responsibilities or authority as
a consultant to the Company other than as provided above.  You will have no
authority to bind the Company to any contractual obligations, whether written,
oral or implied, except with the written authorization of the CEO.  You agree
not to represent or purport to represent the Company in any manner whatsoever to
any third party unless authorized by the Company, in writing, to do so.

(f)Proprietary Information and Inventions.  During the Consulting Period and
thereafter, to the maximum extent permitted by applicable law, you agree not to
use or disclose any confidential or proprietary information or materials of the
Company, including any confidential or proprietary information that you obtain
or develop in the course of performing the Consulting Services.  Notwithstanding
the foregoing, pursuant to 18 U.S.C. Section 1833(b), you

3

 

 

 

--------------------------------------------------------------------------------

John A. Latham, Ph.D.

March 28, 2019

 

shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that:  (1) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Any and all work product you create in the course of performing the
Consulting Services will be the sole and exclusive property of the Company.  You
hereby assign to the Company all right, title, and interest in all inventions,
techniques, processes, materials, and other intellectual property developed in
the course of performing the Consulting Services.  You further acknowledge and
reaffirm your continuing obligations under the Severance Plan and under your
signed Proprietary Information and Inventions Agreement, a copy of which is
attached hereto as Exhibit C.

(g)Other Work Activities.  Throughout the Consulting Period, you retain the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company.  The Company will make reasonable
arrangements to enable you to perform your work for the Company at such times
and in such a manner so that it will not interfere with other activities in
which you may engage.  In order to protect the trade secrets and confidential
and proprietary information of the Company, you agree that, during the
Consulting Period, you will notify the Company, in writing, before you obtain
employment with or perform competitive work for any business entity, or engage
in any other work activity that is competitive with the Company.  

(h)Termination of Consulting Period.  Without waiving any other rights or
remedies, the Company may terminate immediately the Consulting Period upon your
breach of any provision of this Agreement or your Proprietary Information and
Inventions Agreement (and your failure to cure said breach after you have been
given thirty (30) days’ notice to cure said breach, if deemed curable), or upon
your performing competitive work for any business entity or engaging in any
other work activity that is competitive with the Company.  Upon termination of
the Consulting Period, the Company will pay those fees incurred through and
including the effective date of such termination.

5.No Other Compensation or Benefits.  You acknowledge that payment of the
Severance Benefits and provision of other benefits set forth in this Agreement
fulfills and exceeds all of the Company’s obligations to pay you severance or
other benefits for a Non-Change in Control Termination pursuant to the Severance
Plan, and that to the extent this Agreement differs from the Severance Plan with
respect to the payment of any severance payments or benefits, this Agreement
nevertheless supersedes the Company’s severance obligations to you under the
Severance Plan or any other plan, policy or agreement.  You further acknowledge
that upon receipt of the Severance Benefits as provided herein, if so required
pursuant to this Agreement, the Company’s severance obligations to you under the
Severance Plan or any other plan, policy or agreement shall be
extinguished.  You further acknowledge that, except as expressly provided in
this Agreement, you have not earned, will not earn by the last day of your
employment, and will not receive from the Company any additional compensation,
severance, or benefits on or after the last day of your employment, with the
exception of any vested right you may have under the express terms of any
applicable written ERISA-qualified benefit plan (e.g., 401(k) account).  By way
of example, you acknowledge that you have not earned and are not owed any
equity, bonus, incentive compensation, or commissions.

4

 

 

 

--------------------------------------------------------------------------------

John A. Latham, Ph.D.

March 28, 2019

 

6.Expense Reimbursements.  You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the last day of
your employment, if any, for which you seek reimbursement.  The Company will
reimburse you for reasonable business expenses pursuant to its regular business
practice.

7.Return of Company Property.  Within fifteen (15) days after the Separation
Date (or earlier if requested by the Company), you shall return to the Company
all Company documents (and all copies thereof) and other Company property in
your possession or control, including but not limited to Company files, notes,
financial and operational information, customer lists and contact information,
product and services information, research and development information,
drawings, records, plans, forecasts, reports, payroll information, spreadsheets,
studies, analyses, compilations of data, proposals, agreements, sales and
marketing information, personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including but not limited to computers, facsimile machines, mobile telephones,
tablets, handheld devices, and servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company and all
reproductions thereof in whole or in part and in any medium.  You agree that you
will make a diligent search to locate any such documents, property and
information within the timeframe referenced above.  In addition, if you have
used any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any confidential or proprietary data, materials or
information of the Company, then within fifteen (15) days after the Separation
Date (or earlier if requested by the Company), you must provide the Company with
a computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done.  Your entitlement to and receipt of the Severance
Benefits described in this Agreement are expressly conditioned upon return of
all Company property.  In addition, during the Consulting Period only, and after
your return of property as required in this paragraph above, the Company will
permit you to receive, and/or use any documents and/or information reasonably
necessary to perform the Consulting Services, all of which equipment, documents
and information you must return to the Company upon request and not later than
the last day of the Consulting Period.

8.Mutual Nondisparagement.  You agree not to disparage the Company, its
respective officers, directors, employees, stockholders, agents and affiliates,
in any manner likely to be harmful to them or their business, business
reputation or personal reputation. Similarly, the Company agrees to instruct its
officers and directors not to disparage you in any manner likely to be harmful
to you or your business or personal reputation.  Notwithstanding the foregoing
in this paragraph, you and the Company (including the officers and directors of
the Company) may respond accurately and fully to any question, inquiry or
request for information when required by legal process or in connection with a
government investigation. In addition, nothing in this provision is intended to
prohibit or restrain any party in any manner from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice and the Securities and Exchange
Commission (“SEC”), or

5

 

 

 

--------------------------------------------------------------------------------

John A. Latham, Ph.D.

March 28, 2019

 

making other disclosures that are protected under the whistleblower provisions
of federal law or regulation.

9.No Admissions.  The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

10.Release of Claims.

(a)General Release.  In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company and its affiliated, related, parent
and subsidiary entities, and each of its and their current and former directors,
officers, employees, stockholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).  

(b)Scope of Release.  The Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the decision to terminate that employment; (ii) all claims
related to compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, restricted stock units, or any other
ownership, equity, or profits interests in the Company; (iii) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (iv) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(v) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964, the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the Washington Law Against Discrimination (RCW
chapter 49.60; WAC 162-04-10, et seq.), the Washington Family Leave Act and the
Washington Minimum Wage Act.

(c)Excluded Claims/Protected Rights. Notwithstanding the foregoing, the
following are not included in the Released Claims (the “Excluded Claims”):
(i) any rights or claims for indemnification you may have pursuant to any
written indemnification agreement with the Company to which you are a party or
under applicable law; (ii) any rights which cannot be waived as a matter of law;
(iii) any rights you have to file or pursue a claim for workers’ compensation or
unemployment insurance; and (iv) any claims for breach of this Agreement. You
understand that nothing in this Agreement limits your ability to file a charge
or complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the SEC, the Washington State Human
Rights Commission, or any other federal, state, or local government agency or
commission (collectively, “Government Agencies”). You further understand that
this Agreement does not limit your ability to cooperate with, communicate with,
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, (including providing documents or other
information without notice to the Company).  While this Agreement does not limit
your right to receive an award for information

6

 

 

 

--------------------------------------------------------------------------------

John A. Latham, Ph.D.

March 28, 2019

 

provided to the SEC, you understand and agree that, to the maximum extent
permitted by law, you are otherwise waiving any and all rights you have to
individual relief based on any claims that you have released and waived by
signing this Agreement. You represent and warrant that, other than the Excluded
Claims, you are not aware of any claims you have or might have against any of
the Released Parties that are not included in the Released Claims.

(d)ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, and that the consideration
given for the waiver and release in this section is in addition to anything of
value to which you are already entitled.  You further acknowledge that you have
been advised, as required by the ADEA, that:  (i) your waiver and release do not
apply to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke it (by providing written notice of your
revocation to me); and (v) this Agreement will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
the date that this Agreement is signed by you provided that you do not revoke it
(the “Effective Date”).  

11.Release of Unknown Claims.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, EVEN IF THOSE UNKNOWN CLAIMS THAT, IF
KNOWN BY YOU, WOULD AFFECT YOUR DECISION TO ACCEPT THIS AGREEMENT.  In giving
the release herein, which includes claims which may be unknown to you at
present, you hereby expressly waive and relinquish all rights and benefits under
any law of any jurisdiction with respect to your release of any unknown or
unsuspected claims herein.

12.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to the
federal Family and Medical Leave Act, the Washington Family Leave Act, or
otherwise, and you have not suffered any on-the-job injury for which you have
not already filed a workers’ compensation claim.  You further acknowledge and
understand that the Company may disclose this Agreement, including without
limitation by publicly filing it in connection with any corporate or public
disclosure or filing requirements.

13.Miscellaneous.  This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other agreements,
promises, warranties or representations concerning its subject matter.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable

7

 

 

 

--------------------------------------------------------------------------------

John A. Latham, Ph.D.

March 28, 2019

 

law.  This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of Washington as
applied to contracts made and to be performed entirely within Washington.  This
Agreement may be executed in counterparts, each of which will be deemed an
original, all of which together constitutes one and the same instrument.  This
Agreement may be signed and delivered by facsimile signature, PDF or any
electronic signature complying with the U.S. federal ESIGN Act of 2000 (e.g.,
www.docusign.com).

If this Agreement is acceptable to you, please sign and date below within
twenty-one (21) days and send me the fully signed Agreement.  The Company’s
offer contained herein will automatically expire if we do not receive the fully
signed Agreement within this timeframe.

I wish you good luck in your future endeavors.

Sincerely,

Alder BioPharmaceuticals, Inc.

By:  Robert W. Azelby

Robert Azelby

President and Chief Executive Officer

 

Understood and Agreed:

/s/ John A. Latham

John A. Latham, Ph.D.

 

March 28, 2019

Date

 

 

8

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Severance Plan

 




9

--------------------------------------------------------------------------------

 

Alder BioPharmaceuticals, Inc.

Executive Severance Benefit Plan

1.Introduction.  This Alder BioPharmaceuticals, Inc. Executive Severance Benefit
Plan  (the “Plan”) amends and restates the Alder BioPharmaceuticals, Inc.
Executive Change in Control Severance Benefit Plan established effective June
13, 2012 and the Executive Severance Benefit Plan effective May 7, 2014.  The
Plan is hereby amended and restated effective December 15, 2016. The purpose of
the Plan is to provide for the payment of severance benefits to certain eligible
executive employees of Alder BioPharmaceuticals, Inc. (the “Company”) or any
Affiliate (as defined below)in the event that such persons become subject to
involuntary or constructive employment terminations.  This Plan document also is
the Summary Plan Description for the Plan.

2.Definitions.  For purposes of the Plan, the following terms are defined as
follows:

(a) “Accrued Amounts” means any unpaid annual base salary accrued through the
date of a Participant’s Qualifying Termination and any accrued but unpaid
vacation pay.

(b)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405 of the Securities Act of
1933, as amended.  The Plan Administrator shall have the authority to determine
the time or times at which “parent” or “subsidiary” status is determined within
the foregoing definition.

(c) “Annual Bonus” means the annual cash bonus that a Participant is eligible to
earn, if any, under the Company’s or any Affiliate’s annual cash incentive
program, as in effect from time to time.

(d)“Annual Target Bonus” means the annual bonus that a Participant is expected
to earn under the Company’s or any Affiliate’s annual cash incentive program
assuming achievement of target-level performance on all metrics.

(e)“Board” means the Board of Directors of the Company.

(f)“Cause” shall include, but not be limited to:  (i) employee’s continued
failure, in the reasonable opinion of the Board, to perform one or more assigned
duties or responsibilities to the Company or an Affiliate, such failure being
evidenced by a written report submitted on behalf of the Company or an Affiliate
to the Board so indicating failure and including a remedy or remedies reasonably
satisfactory to the Board for correcting the asserted failure(s); (ii) failure
to follow the lawful directives of employee’s manager(s), such failure being
evidenced by a written report submitted by such manager(s) to the Board so
indicating failure and including a remedy or remedies reasonably satisfactory to
the Board; (iii) material violation of any Company or Affiliate policy; (iv)
commission of any act of fraud, embezzlement, dishonesty or any other misconduct
that has caused or is reasonably expected to result in material injury to the
Company or an Affiliate; (v) unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or an Affiliate or any other party
to whom employee owes an obligation of nondisclosure as a result of the
relationship with the Company or an Affiliate; (vi) material breach by employee
of any obligations under any written agreement or covenant with the Company or
an Affiliate; or (vii) conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any state.

10

--------------------------------------------------------------------------------

 

(g)“Change in Control” shall have the meaning set forth in the Company’s 2014
Equity Incentive Plan.  The definition of Change in Control is intended to
conform to the definitions of “change in ownership of a corporation” and “change
in ownership of a substantial portion of a corporation’s assets” provided in
Treasury Regulation Sections 1.409A-3(i)(5)(v) and (vii).

(h)“Change in Control Termination” means a Participant’s Separation from Service
due to (i) dismissal or discharge by the Company or an Affiliate for a reason
other than death, disability, or Cause, or (ii) a Resignation for Good Reason,
either of which occurs in connection with or within twelve (12) months following
the effective date of a Change in Control.  In no event will a Participant’s
Separation from Service due to death, disability or Cause, or a resignation by a
Participant without Good Reason, constitute a Change in Control Termination.

(i)“Code” means the Internal Revenue Code of 1986, as amended.

(j)“Common Stock” means the common stock of the Company.

(k)“Company” means Alder BioPharmaceuticals, Inc. or, following a Change in
Control, the surviving entity resulting from such event.

(l)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(m) “Monthly Annual Target Bonus” means a Participant’s Annual Target Bonus,
divided by 12.

(n)“Monthly Base Salary” means the Participant’s annual base salary, ignoring
any decrease in annual base salary that forms the basis for a Resignation for
Good Reason, as in effect on the date of the Qualifying Termination, divided by
12.  

(o)“Non-Change in Control Termination” means a Participant’s dismissal or
discharge by the Company or an Affiliate resulting in a Separation from Service,
for a reason other than death, disability, or Cause, other than in connection
with or within twelve (12) months following the effective date of a Change in
Control.  In no event will a Participant’s Separation from Service due to death,
disability or Cause, or a resignation by a Participant for any reason,
constitute a Non-Change in Control Termination.

(p)“Participant” means each individual who (i) is employed by the Company or an
Affiliate as an executive officer or key employee designated by the Board, and
(ii) has received and returned a signed Participation Notice.

(q)“Participation Notice” means the latest notice delivered by the Company to a
Participant informing the Participant that he or she is eligible to participate
in the Plan, in substantially the form of Exhibit A to the Plan.

(r)“Plan Administrator” means the Board or any committee of the Board duly
authorized to administer the Plan. The Plan Administrator may be, but is not
required to be, the Compensation Committee of the Board. The Board may at any
time administer the Plan, in whole or in part, notwithstanding that the Board
has previously appointed a committee to act as the Plan Administrator.

(s)“Qualifying Termination” means either a Change in Control Termination or a
Non-Change in Control Termination.

11

--------------------------------------------------------------------------------

 

(t)“Resignation for Good Reason” means a Participant’s resignation from all
positions the Participant then holds with the Company and its Affiliates,
resulting in a Separation from Service, within thirty (30) days after the
expiration of the cure period set forth below, provided the Participant has
given the Plan Administrator written notice of the occurrence of any of the
following events taken without the Participant’s written consent within thirty
(30) days after the first occurrence of such event and the Company and its
Affiliates have not cured such event, to the extent curable, within thirty (30)
days thereafter: (1) a material reduction in the Participant’s annual base
salary; (2) a material adverse change in Participant’s position causing such
position to be of materially reduced status or responsibility; (3) relocation of
the Participant’s principal place of employment to a place that increases the
Participant’s one-way commute by more than fifty (50) miles as compared to the
Participant’s then-current principal place of employment immediately prior to
such relocation; or (4) the failure of any successor-in-interest to assume a
material obligation of the Company under this Plan or material written
contractual obligation to Participant, which (in either case) adversely affects
the Participant.

(u)“Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.

(v)“Severance Multiplier” means:

(1)for a Participant who is the Chief Executive Officer of the Company at the
time of the Qualifying Termination, eighteen (18); and

(2)for a Participant who is not the Chief Executive Officer of the Company at
the time of the Qualifying Termination, six (6) plus one (1) for each full year
of employment with the Company or an Affiliate up to a maximum of twelve (12).

(w)“Severance Period” means a period of months commencing on the date of a
Participant’s Qualifying Termination, with the number of months being equal to a
Participant’s applicable Severance Multiplier.

(x)“Stock Awards” means outstanding stock options and any other equity awards
granted to a Participant from a Company plan.

3.Eligibility for Benefits.

(a)Eligibility; Exceptions to Benefits. Subject to the terms and conditions of
the Plan, the Company (or the Participant’s employing Affiliate) will provide
the benefits described in Section 4 to the affected Participant.  The Plan does
not provide for duplication (in whole or in part) of benefits with any other
agreement or plan and any payments under this Plan shall be reduced by any
severance benefit payable to Participant under any other Company or Affiliate
plan, program or agreement. A Participant will not receive benefits under the
Plan in the following circumstances, as determined by the Plan Administrator, in
its sole discretion:

(i)The Participant’s employment is terminated by the Company, an Affiliate or
the Participant for any reason other than a Qualifying Termination.

(ii)The Participant has not entered into the Employee Proprietary Information
and Inventions Agreement or any similar or successor document (the “Proprietary
Information Agreement”).

12

--------------------------------------------------------------------------------

 

(iii)The Participant has failed to execute and allow to become effective the
Release (as defined and described below) within sixty (60) days following the
Participant’s Separation from Service.

(iv)The Participant has failed to return all Company Property.  For this
purpose, “Company Property” means all paper and electronic Company and Affiliate
documents (and all copies thereof) created and/or received by the Participant
during his or her period of employment with the Company or any Affiliate and
other Company or Affiliate materials and property that the Participant has in
his or her possession or control, including, without limitation, Company and
Affiliate files, correspondence, emails, memoranda, notes, notebooks, drawings,
records, plans, forecasts, reports, studies, analyses, proposals, agreements,
financial information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, without limitation, leased vehicles, computers, computer
equipment, software programs, facsimile machines, mobile telephones, servers),
credit and calling cards, entry cards, identification badges and keys, and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company or any Affiliate (and all reproductions thereof, in
whole or in part).  As a condition to receiving benefits under the Plan, a
Participant must not make or retain copies, reproductions or summaries of any
such Company or Affiliate documents, materials or property and must make a
diligent search to locate any such documents, property and information.  If the
Participant has used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company or Affiliate
confidential or proprietary data, materials or information, then within ten (10)
business days after the Separation from Service, the Participant must provide
the Company or an Affiliate with a computer-useable copy of all such information
and then permanently delete and expunge such confidential or proprietary
information from those systems.  However, a Participant is not required to
return his or her personal copies of documents evidencing the Participant’s
hire, termination, compensation, benefits and stock options and any other
documentation received as a stockholder of the Company.  A Participant’s failure
to return Company Property that is neither confidential nor material, such as an
identification badge or calling card, will not, in and of itself, disqualify
such Participant from receiving benefits under the Plan; provided, that any such
items of Company Property are subsequently returned to the Company upon request.

(v)The Participant has failed to cooperate fully with the Company or an
Affiliate in connection with its actual or contemplated defense, prosecution, or
investigation of any existing or future litigation, arbitrations, mediations,
claims, demands, audits, government or regulatory inquiries, or other matters
arising from events, acts, or failures to act that occurred during the time
period in which the Participant was employed by the Company or an Affiliate
(including any period of employment with an entity acquired by the
Company).  Such cooperation includes, without limitation, being available upon
reasonable notice, without subpoena, to provide accurate and complete advice,
assistance and information to the Company and an Affiliate, including offering
and explaining evidence, providing truthful and accurate sworn statements, and
participating in discovery and trial preparation and testimony.  As a condition
of receiving benefits under the Plan, the Participant must also promptly send
the Company copies of all correspondence (for example, but not limited to,
subpoenas) received by the Participant in connection with any such legal
proceedings, unless the Participant is expressly prohibited by law from so
doing.  The Company will (A) make reasonable efforts to accommodate the
Participant’s scheduling needs, (B) reimburse the Participant for reasonable
out-of-pocket expenses incurred in connection with any such cooperation
(excluding foregone wages, salary, or other compensation, except as set forth in
subsection C below) within thirty (30) days after the Participant’s timely
presentation of appropriate documentation thereof, in accordance with the
Company’s standard reimbursement policies and procedures, and (C) to the extent
the Participant provides such cooperation following the latter of the
termination of Participant’s employment with the Company or an Affiliate or the
Severance Period, will pay Participant for his or her

13

--------------------------------------------------------------------------------

 

time in providing such cooperation at a rate equivalent to a per diem based upon
his or her base salary as in effect on the date of termination of Participant’s
employment with the Company or an Affiliate.

(b)Termination of Benefits. A Participant’s right to receive benefits under the
Plan will terminate immediately if, at any time prior to or during the period
for which the Participant is receiving benefits under the Plan, the Participant,
without the prior written approval of the Plan Administrator:

(i)willfully breaches a material provision of the Participant’s Proprietary
Information Agreement and/or any obligations of confidentiality,
non-solicitation, non-disparagement, no conflicts or non-competition provision
set forth in any other agreement between the Company (or an Affiliate) and a
Participant (including, without limitation, the Participant’s employment
agreement or offer letter) or under applicable law;

(ii)encourages or solicits any of the then current employees of the Company or
any Affiliate to leave the  employ of the Company or any Affiliate for any
reason or interferes in any other manner with employment relationships at the
time existing between the Company or any Affiliate and their then current
employees; or

(iii)induces any of the Company’s or any Affiliate’s then current clients,
customers, suppliers, vendors, distributors, licensors, licensees, or other
third party to terminate their existing business relationship with the Company
or any Affiliate or interferes in any other manner with any existing business
relationship between the Company of any Affiliate and any then current client,
customer, supplier, vendor, distributor, licensor, licensee, or other third
party.

4.Payments & Benefits. Except as may otherwise be provided in a Participant’s
Participation Notice, in the event of a Qualifying Termination, the Company,
directly or through an Affiliate, will pay the Participant the Accrued Amounts,
if any, on the date of such Qualifying Termination.  In addition, subject to
Sections 5 and 6 and a Participant’s continued compliance with the provisions of
any agreement with the Company or any Affiliate, including, without limitation,
the Participant’s Proprietary Information Agreement, in the event of a
Qualifying Termination, the Participant shall be entitled to the payments and
benefits described in this Section 4, subject to the terms and conditions of the
Plan.

(a)Cash Severance.

(i)Change in Control Termination.  Upon a Change in Control Termination, the
Participant will receive as severance an amount equal to the product of (i) the
sum of the Participant’s Monthly Base Salary and Monthly Annual Target Bonus,
and (ii) the Participant’s applicable Severance Multiplier (the “Change in
Control Cash Severance”).  The Change in Control Cash Severance will be paid in
a single lump sum, less all applicable withholdings and deductions; provided,
however, that no payments will be made prior to the first business day to occur
on or after the 60th day following the date of the Participant’s Qualifying
Termination.

(ii)Non-Change in Control Termination.  Upon a Non-Change in Control
Termination, the Participant will receive as severance an amount equal to the
product of (i) the sum of the Participant’s Monthly Base Salary and Monthly
Annual Target Bonus, and (ii) the Participant’s applicable Severance Multiplier
(the “Non-Change in Control Cash Severance”).  The Non-Change in Control Cash
Severance will be paid in equal installments on the Company’s (or the
Participant’s employing Affiliate) regular payroll schedule over the Severance
Period, less all applicable withholdings and deductions; provided, however, that
no payments will be made prior to the first business day to occur on or after
the 60th day following the date of the Participant’s Qualifying Termination.  On
the first business day to occur on or after the 60th day following the date of
the Participant’s Qualifying Termination, the Company (or the

14

--------------------------------------------------------------------------------

 

Participant’s employing Affiliate) will pay the Participant in a lump sum the
Non-Change in Control Cash Severance that the Participant would have received on
or prior to such date under the original schedule but for the delay while
waiting for the 60th day in compliance with Section 409A of the Code and the
effectiveness of the Release referenced in Section 5(a) below, with the balance
of the Non-Change in Control Cash Severance being paid as originally scheduled.

(b)COBRA Benefits.

(i)If the Participant is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental, or vision plan
sponsored by the Company or an Affiliate, the Company (or the Participant’s
employing Affiliate) will pay, as and when due directly to the COBRA carrier,
the COBRA premiums necessary to continue the COBRA coverage for the Participant
and his or her eligible dependents until the earliest to occur of (i) the end of
the applicable Severance Period, (ii) the date on which the Participant becomes
eligible for coverage under the group health insurance plans of a subsequent
employer, and (iii) the date on which the Participant is no longer eligible for
continuation coverage under COBRA (such period from the date of the Qualifying
Termination through the earliest of (i) through (iii), the “COBRA Payment
Period”).

(ii)Notwithstanding the foregoing, if at any time the Company (or the
Participant’s employing Affiliate) determines, in its sole discretion, that the
payment of COBRA premiums hereunder is likely to result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including, without limitation, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company will instead pay the Participant, on the first day of each month of the
remainder of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premiums for that month, subject to applicable tax withholdings and
deductions.  To the extent applicable, on the first business day to occur on or
after the 60th day following the date of the Participant’s Qualifying
Termination, the Company (or the Participant’s employing Affiliate) will make
the first payment under this Section 4(b)(ii) in a lump sum equal to the
aggregate amount of payments that the Company (or the Participant’s employing
Affiliate) would have paid through such date had such payments commenced on the
Separation from Service through such 60th day, with the balance of the payments
paid thereafter on the original schedule.  The Participant may, but is not
obligated to, use such payments toward the cost of COBRA premiums.

(iii)If the Participant becomes eligible for coverage under another employer’s
group health plan or otherwise ceases to be eligible for COBRA during the
applicable Severance Period, the Participant must immediately notify the Company
(or the Participant’s employing Affiliate) of such event, and all payments and
obligations under this section 4(b) will cease.  For purposes of this Section
4(b), references to COBRA also refer to analogous provisions of state law.  Any
applicable insurance premiums that are paid by the Company (or the Participant’s
employing Affiliate) will not include any amounts payable by the Participant
under a Code Section 125 health care reimbursement plan, which are the sole
responsibility of the Participant.

(c)Accelerated Vesting.

(i)Change in Control.  Upon a Change in Control, the vesting and exercisability
(if applicable) of outstanding and unvested Stock Options that are held by the
Participant on the effective date of the Change in Control will accelerate and
become fully vested upon any of the following events:  (i) any Stock Awards that
do not remain in effect and are not assumed or substituted with similarly
equivalent options, restricted stock, stock appreciation rights, restricted
stock units or the like following the closing of a Change in Control; (ii) if
within one year following the closing of a Change of

15

--------------------------------------------------------------------------------

 

Control there is a Change in Control Termination for Participant, and (iii) if
the Participant is the Chief Executive Officer and remains an employee of the
Company (or the Participant’s employing Affiliate) or its successor on the
one-year anniversary of the closing of a Change in Control.

5.Conditions and Limitations on Benefits.

(a)Release.  To be eligible to receive any benefits under the Plan, a
Participant must sign a general waiver and release in substantially the form
used by the Company (or the Participant’s employing Affiliate) from time to
time.

(b)Prior Agreements; Certain Reductions.  The Plan Administrator will reduce a
Participant’s benefits under the Plan by any other statutory severance
obligations or contractual severance benefits, obligations for pay in lieu of
notice, and any other similar benefits payable to the Participant by the Company
of an Affiliate that are due in connection with the Participant’s Qualifying
Termination and that are in the same form as the benefits provided under the
Plan (e.g., equity award vesting credit). Without limitation, this reduction
includes a reduction for any benefits required pursuant to (i) any applicable
legal requirement, including, without limitation, the Worker Adjustment and
Retraining Notification Act (the “WARN Act”), (ii) a written employment,
severance or equity award agreement with the Company of an Affiliate, (iii) any
Company or Affiliate policy or practice providing for the Participant to remain
on the payroll for a limited period of time after being given notice of the
termination of the Participant’s employment, and (iv) any required salary
continuation, notice pay, statutory severance payment, or other payments either
required by local law, or owed pursuant to a collective labor agreement, as a
result of the termination of the Participant’s employment. The benefits provided
under the Plan are intended to satisfy, to the greatest extent possible, and not
to provide benefits duplicative of, any and all statutory, contractual and
collective agreement obligations of the Company and its Affiliates in respect of
the form of benefits provided under the Plan that may arise out of a Qualifying
Termination, and the Plan Administrator will so construe and implement the terms
of the Plan.  Reductions may be applied on a retroactive basis, with benefits
previously provided being recharacterized as benefits pursuant to the Company’s
or an Affiliate’s statutory or other contractual obligations. The payments
pursuant to the Plan are in addition to, and not in lieu of, any unpaid salary,
bonuses or employee welfare benefits to which a Participant may be entitled for
the period ending with the Participant’s Qualifying Termination.

(c)Mitigation. Except as otherwise specifically provided in the Plan, a
Participant will not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
will the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company (or the
Participant’s employing Affiliate) (except as provided for in Section 5(b)).

(d)Indebtedness of Participants. To the extent permitted under applicable law,
if a Participant is indebted to the Company or any Affiliate on the effective
date of a Participant’s Qualifying Termination, the Company and its Affiliates
reserve the right to offset the payment of any benefits under the Plan by the
amount of such indebtedness. Such offset will be made in accordance with all
applicable laws. The Participant’s execution of the Participation Notice
constitutes knowing written consent to the foregoing.

(e)Parachute Payments.

(i)Except as otherwise expressly provided in an agreement between a Participant
and the Company or an Affiliate, if any payment or benefit the Participant would
receive in

16

--------------------------------------------------------------------------------

 

connection with a Change in Control from the Company or otherwise (a “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment will be equal
to the Reduced Amount. The “Reduced Amount” will be either (A) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax, or (B) the largest portion, up to and including the
total, of the Payment, whichever amount ((A) or (B)), after taking into account
all applicable federal, state, provincial, foreign, and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Participant’s receipt, on an after-tax basis, of
the greatest economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction will occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of stock awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits paid to the Participant. Within any such
category of Payments (that is, (1), (2), (3) or (4)), a reduction will occur
first with respect to amounts that are not “deferred compensation” within the
meaning of Section 409A of the Code and then with respect to amounts that are
“deferred compensation.”  In the event that acceleration of vesting of stock
award compensation is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of the Participant’s
applicable type of stock award (i.e., earliest granted stock awards are
cancelled last).  If Section 409A of the Code is not applicable by law to a
Participant, the Company will determine whether any similar law in the
Participant’s jurisdiction applies and should be taken into account.

(ii)The professional firm engaged by the Company for general tax purposes as of
the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 5(e).  If the professional
firm so engaged by the Company is serving as an accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder.  The Company shall bear all expenses
with respect to the determinations by such professional firm required to be made
hereunder.  Any good faith determinations of the professional firm made
hereunder shall be final, binding and conclusive upon the Company and the
Participant.

6.Tax Matters.

(a)Application of Code Section 409A.  Notwithstanding anything herein to the
contrary, (i) if at the time of Participant’s termination of employment with the
Company or an Affiliate, the Participant is a “specified employee” as defined in
Section 409A of the Code and the applicable guidance and regulations thereunder
(collectively, “Section 409A”), and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Company (or the Participant’s employing Affiliate)
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Participant) until the first business day to occur following the
date that is six (6) months following Participant’s termination of employment
with the Company (or the Participant’s employing Affiliate) (or the earliest
date as is permitted under Section 409A); and (ii) if any other payments of
money or other benefits due to Participant hereunder could cause the application
of an accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by the Board,
that does not cause such an accelerated or additional tax.  In the event that
payments under the Plan are deferred pursuant to this Section 6 in order to
prevent any accelerated tax or additional tax under Section 409A, then such
payments shall be paid at the time specified under this Section 6 without any
interest thereon.  The Company shall consult with

17

--------------------------------------------------------------------------------

 

Participant in good faith regarding the implementation of this Section 6;
provided, that neither the Company, any Affiliate nor any of its employees or
representatives shall have any liability to Participant with respect
thereto.  Notwithstanding anything to the contrary herein, to the extent
required by Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of the Plan providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean separation from service.  For purposes of Section 409A,
each payment made under the Plan shall be designated as a “separate payment”
within the meaning of the Section 409A.  Notwithstanding anything to the
contrary herein, except to the extent any expense, reimbursement or in-kind
benefit provided pursuant to the Plan does not constitute a “deferral of
compensation” within the meaning of Section 409A, (A) the amount of expenses
eligible for reimbursement or in-kind benefits provided to a Participant during
any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to a Participant in any other
calendar year; (B) the reimbursements for expenses for which a Participant is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred; and (C) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

(b)Withholding. All payments and benefits under the Plan will be subject to all
applicable deductions and withholdings, including, without limitation,
obligations to withhold for federal, state, provincial, foreign and local income
and employment taxes.

(c)Tax Advice.  By becoming a Participant in the Plan, the Participant agrees to
review with the Participant’s own tax advisors the federal, state, provincial,
local, and foreign tax consequences of participation in the Plan.  The
Participant will rely solely on such advisors and not on any statements or
representations of the Company, any Affiliate or any of its agents.  The
Participant understands that Participant (and not the Company or any Affiliate)
will be responsible for his or her own tax liability that may arise as a result
of becoming a Participant in the Plan.

7.Reemployment.  In the event of a Participant’s reemployment by the Company  of
an Affiliate during the period of time in respect of which severance benefits
have been provided (that is, benefits as a result of a Qualifying Termination),
the Company or the Participant’s employing Affiliate, in its sole and absolute
discretion, may require such Participant to repay to the Company or an Affiliate
all or a portion of such severance benefits as a condition of reemployment.

8.Clawback; Recovery.  All payments and severance benefits provided under the
Plan will be subject to recoupment in accordance with any clawback policy that
the Company or an Affiliate is required to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law. In
addition, the Board may impose such other clawback, recovery or recoupment
provisions in the Participation Notice, as the Board determines necessary or
appropriate, including but not limited to a reacquisition right in respect of
previously acquired shares of Common Stock or other cash or property upon the
occurrence of Cause.  No recovery of compensation under such a clawback policy
will be an event giving rise to Resignation for Good Reason, constructive
termination, or any similar term under any plan of or agreement with the Company
or any Affiliate.

9.Right to Interpret Plan; Amendment and Termination.

(a)Exclusive Discretion.  The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe

18

--------------------------------------------------------------------------------

 

and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan.  The
rules, interpretations, computations and other actions of the Plan Administrator
shall be binding and conclusive on all persons.

(b)Amendment or Termination.  The Company reserves the right to amend or
terminate the Plan, any Participation Notice issued pursuant to the Plan or the
benefits provided hereunder at any time; provided, however, that no such
amendment or termination will apply to any Participant who would be adversely
affected by such amendment or termination unless such Participant consents in
writing to such amendment or termination. Any action amending or terminating the
Plan or any Participation Notice will be in writing and executed by a duly
authorized officer of the Company.

10.No Implied Employment Contract.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or any Affiliate or (ii) to
interfere with the right of the Company or an Affiliate to discharge any
employee or other person at any time, with or without cause, which right is
hereby reserved.

11.ERISA; Legal Construction.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of Washington.  A statement
of ERISA rights, and other Plan information is set forth in Exhibit B attached
hereto and incorporated by reference.

12.General Provisions.

(a)Notices. Any notice, demand or request required or permitted to be given by
either the Company or a Participant pursuant to the terms of the Plan will be in
writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the Participant’s Company email
account and to the Company email account of the Company’s Chief Executive
Officer), or deposited in the U.S. Mail, First Class with postage prepaid, and
addressed to the parties, in the case of the Company, at the address set forth
in Section 14(d), in the case of a Participant, at the address as set forth in
the Company’s employment file maintained for the Participant as previously
furnished by the Participant or such other address as a party may request by
notifying the other in writing.

(b)Transfer and Assignment. The rights and obligations of a Participant under
the Plan may not be transferred or assigned without the prior written consent of
the Company. The Plan will be binding upon any surviving entity resulting from a
Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.

(c)Waiver. Any party’s failure to enforce any provision or provisions of the
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.

19

--------------------------------------------------------------------------------

 

(d)Severability. Should any provision of the Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired.

(e)Section Headings. Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.

 

20

--------------------------------------------------------------------------------

 

Exhibit A

Alder BioPharmaceuticals, Inc.

Executive Severance Benefit Plan

Participation Notice

 

To:

Date:

Alder BioPharmaceuticals, Inc. (the “Company”) has adopted the Alder
BioPharmaceuticals, Inc. Executive Severance Benefit Plan (the “Plan”). The
Company is providing you this Participation Notice to inform you that you have
been designated as a Participant in the Plan. A copy of the Plan document is
attached to this Participation Notice. The terms and conditions of your
participation in the Plan are as set forth in the Plan and this Participation
Notice, which together constitute the Summary Plan Description for the Plan.

You understand that by accepting your status as a Participant in the Plan,
[except as expressly stated in the Plan] you are waiving your rights to receive
any severance benefits on any type of termination of employment under any other
contract or agreement with the Company or any Affiliate.

You also understand that by accepting your status as a Participant in the Plan,
your stock options that have been considered to be “incentive stock options”
prior to the date hereof may cease to qualify as “incentive stock options” as a
result of the vesting acceleration benefit provided in the Plan.  By accepting
participation, you represent that you have either consulted your personal tax or
financial planning advisor about the tax consequences of your participation in
the Plan, or you have knowingly declined to do so.

Please return a signed copy of this Participation Notice to the Company’s Human
Resources Director at the Company’s offices and retain a copy of this
Participation Notice, along with the Plan document, for your records.  

 

Alder BioPharmaceuticals, Inc.:

 

(Signature)

By:

Title:


 

Participant:

 

(Signature)

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Matters related to Plan claims, ERISA rights and other information

I.Claims, Inquiries and Appeals.

(f)Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative).  The Plan Administrator is:

Alder BioPharmaceuticals, Inc.

11804 North Creek Parkway South

Bothell, WA  98011

 

(g)Denial of Claims.  In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(1)the specific reason or reasons for the denial;

(2)references to the specific Plan provisions upon which the denial is based;

(3)a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4)an explanation of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the applicant’s right to bring a
civil action under Section 502(a) of ERISA following a denial on review of the
claim, as described in Section 9(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.  

(h)Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

Alder BioPharmaceuticals, Inc.

11804 North Creek Parkway South

Bothell, WA  98011

-22-

--------------------------------------------------------------------------------

 

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(i)Decision on Review.  The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period.  This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

(1)the specific reason or reasons for the denial;

(2)references to the specific Plan provisions upon which the denial is based;

(3)a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4)a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.

(j)Rules and Procedures.  The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit
claims.  The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial of benefits
to do so at the applicant’s own expense.

(k)Exhaustion of Remedies.  No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 9(a) above, (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described in Section I(c) above, and (iv) has been notified
that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Eligible Employee’s
claim or appeal within the relevant time limits specified in this Section 9, the
Eligible Employee may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.  

-23-

--------------------------------------------------------------------------------

 

II.Basis of Payments to and from Plan.

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.

III.Other Plan Information.

(a)Employer and Plan Identification Numbers.  The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is _______________.  The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is _______.

(b)Ending Date for Plan’s Fiscal Year.  The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

(c)Agent for the Service of Legal Process.  The agent for the service of legal
process with respect to the Plan is:

Alder BioPharmaceuticals, Inc.

11804 North Creek Parkway South

Bothell, WA  98011

 

In addition, service of legal process may be made upon the Plan Administrator.

(d)Plan Sponsor and Administrator.  The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Randall Schatzman

Alder BioPharmaceuticals, Inc.

11804 North Creek Parkway South

Bothell, WA  98011

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (425)
205-2910.  The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.

IV.Statement of ERISA Rights.

Eligible Employees in this Plan (which is a welfare benefit plan sponsored by
Alder BioPharmaceuticals, Inc.) are entitled to certain rights and protections
under ERISA.  If you are an Eligible Employee, you are considered a participant
in the Plan and, under ERISA, you are entitled to:

(e)Receive Information About Your Plan and Benefits

(1)Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

-24-

--------------------------------------------------------------------------------

 

(2)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description.  The Administrator may make a reasonable charge for the copies; and

(3)Receive a summary of the Plan’s annual financial report, if applicable.  The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

(f)Prudent Actions by Plan Fiduciaries.  In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan.  The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries.  No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.

(g)Enforce Your Rights.  If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within thirty (30) days,
you may file suit in a Federal court.  In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(h)Assistance with Your Questions.  If you have any questions about the Plan,
you should contact the Plan Administrator.  If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

 

 

 




-25-

--------------------------------------------------------------------------------

 

Exhibit B

SEPARATION Date Release

(To be signed and returned on or within 21 days after the Separation Date.)

In exchange for the severance benefits provided to me by Alder
BioPharmaceuticals, Inc. (the “Company”) under the terms of the transition and
consulting agreement between me and the Company dated ____________, 2019 (the
“Agreement”), I agree to the terms below.

In exchange for the consideration to which I am not otherwise entitled, as
defined in and to be provided to me by the Company under the terms of the
Agreement, I hereby generally and completely release the Company and its
affiliated, related, parent and subsidiary entities, and each of its and their
current and former directors, officers, employees, stockholders, partners,
agents, attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date that I
sign this Separation Date Release (the “Release”).  

This general release includes, but is not limited to:  (i) all claims arising
out of or in any way related to my employment with the Company, or the
termination of that employment; (ii) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
paid time off, expense reimbursements, severance pay, fringe benefits, stock,
stock options, restricted stock units, or any other ownership, equity, or
profits interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964, the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act (as amended) (the
“ADEA”), the Washington Law Against Discrimination (RCW chapter 49.60; WAC
162-04-10, et seq.), the Washington Family Leave Act and the Washington Minimum
Wage Act.

Notwithstanding the foregoing, I am not releasing the following claims (the
“Excluded Claims”): (i) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party or under applicable law; (ii) any rights which cannot be waived as a
matter of law; (iii) any rights I have to file or pursue a claim for workers’
compensation or unemployment insurance; and (iv) any claims for breach of this
Agreement. I understand that nothing in this Agreement limits my ability to file
a change or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Securities and
Exchange Commission (“SEC”), the Washington State Human Rights Commission, or
any other federal, state, or local government agency or commission
(collectively, “Government Agencies”). I further understand that this Agreement
does not limit my ability to cooperate with, communicate with, or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, (including providing documents or other information without
notice to the Company).  While this Agreement does not limit my right to receive
an award for information provided to the SEC, I understand and agree that, to
the maximum extent permitted by law, I am otherwise waiving any and all rights I
have to individual relief based on any claims that

-26-

--------------------------------------------------------------------------------

 

I have released and waived by signing this Agreement. I represent and warrant
that, other than the Excluded Claims, I am not aware of any claims I have or
might have against any of the Released Parties that are not included in the
Release herein.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for this waiver and release is in addition to anything of value to which I
am already entitled.  I further acknowledge that I have been advised, as
required by the ADEA, that:  (i) my waiver and release do not apply to any
rights or claims that arise after the date I sign this Release; (ii) I should
consult with an attorney prior to signing this Release; (c) I have had
twenty-one (21) days to consider this Release; (iii) I have seven (7) days
following the date I sign this Release to revoke it, with such revocation to be
effective only if I deliver written notice of revocation to the Company within
the seven-day period; and (iv) the Release will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
I sign it (the “Release Effective Date”).

In giving the release herein, which includes claims which may be unknown to me
at present, I hereby expressly waive and relinquish all rights and benefits
under any law of any jurisdiction with respect to my release of any unknown or
unsuspected claims herein.

I hereby represent that (i) I have been paid all compensation owed and have been
paid for all hours worked; (ii) I have received all the leave and leave benefits
and protections for which I am eligible, pursuant to the federal Family and
Medical Leave Act, the Washington Family Leave Act, or otherwise; and (iii) I
have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.  I represent that I have no lawsuits, claims or
actions pending in my name, or on behalf of any other person or entity, against
the Company or any other person or entity subject to the release granted in this
Release. I further acknowledge and understand that the Company may disclose this
Release, including without limitation by publicly filing it in connection with
any corporate or public disclosure or filing requirements.

 

By:

      John A. Latham, Ph.D.

 

 

Date:




-27-

--------------------------------------------------------------------------------

 

Exhibit C

ALDER BIOPHARMACEUTICALS, INC.

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

In exchange for my becoming employed (or my employment being continued), or
retained as a consultant (or my consulting relationship being continued, by
Alder BioPharmaceuticals, Inc. or any of its current or future subsidiaries,
affiliates, successors or assigns (collectively, the “Company”), and for any
cash and equity compensation for my services, I hereby agree as follows:

1.Duties.  I will perform for the Company such duties as may be designated by
the Company from time to time.  During my period of employment or consulting
relationship with the Company, I will devote my best efforts to the interests of
the Company and will not engage in any activities detrimental to the best
interests of the Company without the prior written consent of the Company.

2.Confidentiality Obligation.  I understand and agree that all Proprietary
Information (as defined below) shall be the sole property of the Company and its
assigns, including all trade secrets, patents, copyrights and other rights in
connection therewith.  I hereby assign to the Company any rights I may acquire
in such Proprietary Information.  I will hold in confidence and not directly or
indirectly to use or disclose, both during my employment by or consulting
relationship with the Company and for a period of three years after its
termination (irrespective of the reason for such termination), any Proprietary
Information I obtain or create during the period of my employment or consulting
relationship, whether or not during working hours, except to the extent
authorized by the Company, until such Proprietary Information becomes generally
known.  I agree not to make copies of such Proprietary Information except as
authorized by the Company.  Upon termination of my employment or consulting
relationship or upon an earlier request of the Company, I will return or deliver
to the Company all tangible forms of such Proprietary Information in my
possession or control, including but not limited to drawings, specifications,
documents, records, devices, models or any other material and copies or
reproductions thereof.  Notwithstanding anything in this Section 2, pursuant to
18 U.S.C. Section 1833(b), I shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that: (1) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  

3.Ownership of Physical Property.  All document, apparatus, equipment and other
physical property in any form, whether or not pertaining to Proprietary
Information, furnished to me by the Company or produced by me or others in
connection with my employment or consulting relationship shall be and remain the
sole property of the Company.  I shall return to the Company all such documents,
materials and property as and when requested by the Company, except only (i) my
personal copies of records relating to my compensation, if any; (ii) if
applicable, my personal copies of any materials evidencing shares of the
Company’s capital stock purchased by me and/or options to purchase shares of the
Company’s capital stock granted to me; (iii) my copy of this Agreement and (iv)
my personal property and personal documents I bring with me to the Company and
any personal correspondence and personal materials that I accumulate and keep at
my office during my employment (my “Personal Documents”).  Even if the Company
does not so request, I shall return all such documents, materials and property
upon termination of my employment or consulting relationship, and, except for my
Personal Documents, I will not take with me any such documents, material or
property or any reproduction thereof upon such termination.

4.Assignment of Inventions.  

(a)Without further compensation, I hereby agree promptly to disclose to the
Company, all Inventions (as defined below) which I may solely or jointly develop
or reduce to practice during the period of my employment or consulting
relationship with the Company which (i) pertain to any line of business activity
of the Company, (ii) are aided by the use of time, material or facilities of the
Company, whether or not during working hours or (iii) relate to any of my work
during the period of my employment or consulting relationship with the Company,

-28-

--------------------------------------------------------------------------------

 

whether or not during normal working hours (“Company Inventions”). During the
term of my employment or consultancy, all Company Inventions that I conceive,
reduce to practice, develop or have developed (in whole or in part, either alone
or jointly with others) shall be the sole property of the Company and its
assigns to the maximum extent permitted by law (and to the fullest extent
permitted by law shall be deemed “works made for hire”), and the Company and its
assigns shall be the sole owner of all patents, copyrights, trademarks, trade
secrets and other rights in connection therewith.  I hereby assign to the
Company any rights that I may have or acquire in such Company Inventions.  

(b)I attach hereto as Exhibit A a complete list of all Inventions, if any, made
by me prior to my employment or consulting relationship with the Company that
are relevant to the Company’s business, and I represent and warrant that such
list is complete.  If no such list is attached to this Agreement, I represent
that I have no such Inventions at the time of signing this Agreement. If in the
course of my employment or consultancy (as the case may be) with the Company, I
use or incorporate into a product or process an Invention not covered by Section
4(a) of this Agreement in which I have an interest, the Company is hereby
granted a nonexclusive, fully paid-up, royalty-free, perpetual, worldwide
license of my interest to use and sublicense such Invention without restriction
of any kind.

NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140:

Any assignment of Inventions required by this Agreement does not apply to an
Invention for which no equipment, supplies, facility or trade secret information
of the Company was used and which was developed entirely on the employee’s own
time, unless (a) the Invention relates (i) directly to the business of the
Company or (ii) to the Company’s actual or demonstrably anticipated research or
development or (b) the Invention results from any work performed by the employee
for the Company.

5.Further Assistance; Power of Attorney.  I agree to perform, during and after
my employment or consulting relationship, all acts deemed necessary or desirable
by the Company to permit and assist it, at its expense, in obtaining and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Inventions assigned to the Company as set forth in Section 4 above.  Such
acts may include, but are not limited to, execution of documents and assistance
or cooperation in legal proceedings.  I hereby irrevocably designate the Company
and its duly authorized officers and agents as my agent and attorney-in fact, to
execute and file on my behalf any such applications and to do all other lawful
acts to further the prosecution and issuance of patents, copyright and mask work
registrations related to such Inventions.  This power of attorney shall not be
affected by my subsequent incapacity.

6.Inventions.  As used in this Agreement, the term “Inventions” means
discoveries, developments, concepts, designs, ideas, know‑how, improvements,
inventions, trade secrets and/or original works of authorship, whether or not
patentable, copyrightable or otherwise legally protectable.  This includes, but
is not limited to, any new product, machine, article of manufacture, biological
material, method, procedure, process, technique, use, equipment, device,
apparatus, system, compound, formulation, composition of matter, design or
configuration of any kind, or any improvement thereon.

7.Proprietary Information.  As used in this Agreement, the term “Proprietary
Information” means information or physical material not generally known or
available outside the Company or information or physical material entrusted to
the Company by third parties.  This includes, but is not limited
to,  Inventions, confidential knowledge, copyrights, product ideas, techniques,
processes, formulas, object codes, biological materials, mask works and/or any
other information of any type relating to documentation, laboratory notebooks,
data, schematics, algorithms, flow charts, mechanisms, research, manufacture,
improvements, assembly, installation, marketing, forecasts, sales, pricing,
customers, the salaries, duties, qualifications, performance levels and terms of
compensation of other employees, and/or cost or other financial data concerning
any of the foregoing or the Company and its operations.  Proprietary Information
may be contained in material such as drawings, samples, procedures,
specifications, reports,

-29-

--------------------------------------------------------------------------------

 

studies, customer or supplier lists, budgets, cost or price lists, compilations
or computer programs, or may be in the nature of unwritten knowledge or
know-how.

8.Solicitation of Employees, Consultants and Other Parties.   During the term of
my employment or consulting relationship with the Company, and for a period of
one year following the termination of my relationship with the Company for any
reason, I will not directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or attempt any of the foregoing, either for myself or any
other person or entity.  For a period of one year following termination of my
relationship with the Company for any reason, I shall not solicit any licensor
to or customer of the Company or licensee of the Company’s products, that are
known to me, with respect to any business, products or services that are
competitive to the products or services offered by the Company or under
development as of the date of termination of my relationship with the Company.

9.Noncompetition.  During the term of my employment or consulting relationship
with the Company and for one year following the termination of my relationship
with the Company for any reason, I will not, without the Company’s prior written
consent, directly or indirectly work on any products or services that are
competitive with products or services (a) being commercially developed or
exploited by the Company during my employment or consultancy and (b) on which I
worked or about which I learned Proprietary Information during my employment or
consultancy with the Company.

10.No Conflicts.  I represent that my performance of all the terms of this
Agreement as an employee of or consultant to the Company does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by me in confidence or in trust prior to my becoming an employee
or consultant of the Company, and I will not disclose to the Company, or induce
the Company to use, any confidential or proprietary information or material
belonging to any previous employer or others.  I agree not to enter into any
written or oral agreement that conflicts with the provisions of this Agreement.

11.No Interference.  I certify that, to the best of my information and belief, I
am not a party to any other agreement which will interfere with my full
compliance with this Agreement.

12.Effects of Agreement.  This Agreement (a) shall survive for a period of five
years beyond the termination of my employment by or consulting relationship with
the Company, (b) inures to the benefit of successors and assigns of the Company
and (c) is binding upon my heirs and legal representatives.

13.At-Will Relationship.  I understand and acknowledge that my employment or
consulting relationship with the Company is and shall continue to be at-will, as
defined under applicable law, meaning that either I or the Company may terminate
the relationship at any time for any reason or no reason, without further
obligation or liability.

14.Injunctive Relief.  I acknowledge that violation of this Agreement by me may
cause irreparable injury to the Company, and I agree that the Company will be
entitled to seek extraordinary relief in court, including, but not limited to,
temporary restraining orders, preliminary injunctions and permanent injunctions
without the necessity of posting a bond or other security and without prejudice
to any other rights and remedies that the Company may have for a breach of this
Agreement.

15.Miscellaneous.  This Agreement supersedes any oral, written or other
communications or agreements concerning the subject matter of this Agreement,
and may be amended or waived only by a written instrument signed by me and the
Chief Executive Officer of the Company.  This Agreement shall be governed by the
laws of the State of Washington applicable to contracts entered into and
performed entirely within the State of Washington, without giving effect to
principles of conflict of laws.  If any provision of this Agreement is held to
be unenforceable under applicable law, then such provision shall be excluded
from this Agreement only to the extent unenforceable, and the remainder of such
provision and of this Agreement shall be enforceable in accordance with its
terms.

-30-

--------------------------------------------------------------------------------

 

16.Acknowledgment.  I certify and acknowledge that I have carefully read all of
the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

 

Alder BioPharmaceuticals, Inc.Employee

 

 

By: /s/ Randall C. Schatzman/s/ John A. Latham

Randall C. SchatzmanName: John A. Latham

Title: President and CEO

Dated: August 16, 2004Dated: August 16, 2004

-31-

--------------------------------------------------------------------------------

 

Exhibit A

 

 

 

Alder BioPharmaceuticals, Inc.

c/o Seattle Genetics, Inc.

21823 30th Drive S.E.

Bothell, WA 98021


Ladies and Gentlemen:

1.The following is a complete list of all Inventions relevant to the subject
matter of my employment by the Company that have been made or conceived or first
reduced to practice by me, alone or jointly with others or which has become
known to me prior to my employment by the Company.  I represent that such list
is complete.

Patent: Methods of Synthesizing hetero-multimeric polypeptides in yeast
application using a haploid mating strategy

 

 

2.I propose to bring to my employment or consultancy the following materials and
documents of a former employer:

No materials or documents.

XSee below:

 

By: /s/ John A. Latham

John A. Latham

 

 

(1) Scientific literature surrounding topics in: Medicine, Pathology,
Biochemistry, Cell Biology, Immunology, Organic Chemistry

 

 

 

 

 

 

 

 

 